UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2137


In re: KEENAN KESTER COFIELD, a/k/a Berri A. Wells,

                    Petitioner.



                     On Petition for Writ of Mandamus. (20-16090)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keenan Kester Cofield, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keenan Kester Cofield petitions for a writ of mandamus, alleging that the

bankruptcy court has unduly delayed acting on multiple motions in relation to his Chapter

7 bankruptcy petition. He seeks an order from this court directing the bankruptcy court to

act on those motions and to stay his case pending the resolution of the motions and any

subsequent petitions. Our review of the bankruptcy court’s docket reveals that the court

denied the motions on November 13, 2020. Because the bankruptcy court has recently

ruled on Cofield’s motions, we deny as moot the portion of his mandamus petition seeking

an order directing the court to act and staying the case pending the resolution of the

motions. We also deny the portion of the mandamus petition seeking an order staying the

case pending the resolution of any subsequent petitions, as Cofield is not entitled to such

relief. See In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (stating standard).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                            2